Title: Passes for Poellnitz and Others, [25 August 1779]
From: Jefferson, Thomas
To: 



Virginia to wit
[25 August 1779]

The bearer hereof Capt. Pelnitz, one of the aids de camp to Majr. Gen. Riedesel of the German Convention troops now within this commonwealth, has permission to pass, attended by his servant, from the county of Albemarle along such direct roads as he shall chuse to the Medicinal springs in the county of Berkeley there to continue with Majr. Genl. Riedesel or his family and to accompany them on their return to the county of Albemarle, or otherwise, at his election, to remain there or within ten miles thereof, and to return to the county of Albemarle by the way he went at any time before the 1st. day of October next: he still considering himself as under all the obligations of his parole other than that which restrains him within certain limits, with which restraint this passport is meant to dispense so far only as is herein before expressed. Given under my hand this 25th. day of Aug. 1779.

Th: J.

